We perceive no error in the trial court’s Sandoval ruling. Defendant’s prior convictions were relevant since they bore upon defendant’s credibility (People v Nestman, 220 AD2d 232). Defendant never made a specific objection to the court’s ruling concerning his prior youthful offender adjudication, and therefore, the claim is unpreserved for review, and we decline to review it in the interest of justice. Were we to review it, we would find reversal would not be warranted under the facts of this case.
We also find unpreserved defendant’s arguments concerning the "no inference” charge (People v Rivera, 207 AD2d 732, lv denied 84 NY2d 1037) and the lack of an identification charge (People v Williams, 184 AD2d 333). Were we to review these claims, we would find them to be without merit.
Defendant expressly declines to challenge the conviction by plea of guilty. Concur — Milonas, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.